DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed 03/07/2022 have been entered. Claims 9-10, 12-16, and 20 are pending; claims 1-8, 11, and 17-19 are cancelled. Applicant’s amendments to the claims have overcome claim objections previously set forth in the Non-Final Rejection mailed on 12/07/2021.
3.	Applicant’s arguments, see 6, filed 03/07/2022, with respect to the rejection under 35 U.S.C. 103 in view of Strazisar, Lee, Park, and Cho have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Strazisar, Lee, Haegermarck (US 2018/0242806 A1) and Tamamoto et al. (US 2009/0062974 A1).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar et al. (US 2018/0092499 A1), in view of Haegermarck (US 2018/0242806 A1).
	a.	Regarding claim 9, Strazisar teaches:
A method of controlling a plurality of robots comprising a first robot 312 (Fig. 3) and a second robot 308 (Fig. 3) configured to perform a different cleaning operation from the first robot (Fig. 3, [0043], “the first robotic cleaning device 308 may be a robotic device for cleaning up liquids such as water or milk (e.g., from a hardwood floor), while the second robotic cleaning device 312 may be a robotic device for cleaning up loose or dry particles such as dirt or dust (e.g., from a carpeted floor).”), the method comprising: 
detecting, …, a liquid in a cleaning area ([0047], “Beginning at block 400, one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”; [0048], “the image from the camera reveals a liquid dirty region);
after detecting the liquid, transmitting, …, an obstacle map comprising position information for a liquid region (Fig. 4, [0049], “Moving to block 406, the location of the dirty region is determined an, for example, mapped to an electronic map of the surface 302/room in which the surface 302 is located. Proceeding to block 408, the location is provided to the robotic device selected at block 404 if, for example, the logic is executed by the server 214”) and a liquid region cleaning command to the second robot ([0048], “if the first robotic device 308 is optimized for cleaning liquids, and the second robotic device 312 is optimized for cleaning dry particles such as dirt and dust, and the image from the camera reveals a liquid dirty region, the first robotic device 308 may be selected.”); 
after receiving the liquid region cleaning command by the second robot, controlling the second robot to move to the liquid region ([0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”); and 
controlling the second robot to clean the liquid region ([0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”).
Strazisar fails to specficially disclose detecting a liquid by the first robot, and transmitting an obstacle map by the first robot to the second robot, wherein the first robot stands by in a vicinity of the liquid region until the second robot moves to the liquid region. 
However, in the same field of endeavor, Haegermarck teaches detecting a cleaning region by a first robot ([0056], “Advantageously, in the embodiment illustrated with reference to FIG. 3, the master robot 10 instructs the slave robot 30, by submitting wireless control signals via the communication interface 29 to a corresponding communication interface 31 of the slave robot 30, to clean the surfaces under the objects having a clearance height less than                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                    , as detected by the obstacle detecting device of the master robotic cleaning device 10.”), and transmitting, by the first robot, an obstacle map in a cleaning area (Fig. 6, [0066], “the master robotic device 10 communicates to the slave robotic device 30 a command indicating a surface 40 over which the at least one slave robotic cleaning device 30 is instructed to move. Again, the command may e.g. indicate the coordinates delimiting the surface 40; in FIG. 6 denoted (                        
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                
                                
                                    1
                                
                            
                        
                    ), (                        
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                
                                
                                    2
                                
                            
                        
                    ), (                        
                            
                                
                                    X
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                
                                
                                    3
                                
                            
                        
                    ). and a cleaning command to a second robot (Fig. 6, [0066]). 
wherein the first robot stands by in a vicinity of the liquid region until the second robot moves to the liquid region (Figs. 4 and 6, [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar to detect a cleaning region by a first robot, transmit by the first robot an obstacle map and a cleaning command to a second robot from the first robot, and control the first robot to stands by in a vicinity of the cleaning region, as taught by Haegermarck. Such modification allows cleaning of regions that require a specific cleaning operation and therefore prevent damages to robots that are not designed to clean the specific cleaning operation. 

b.	Regarding claim 10, Strazisar further teaches wherein the second robot is further configured to specify the liquid region based on at least one of coordinate values of the liquid region included on the obstacle map ([0052], “Indoor GPS may be used to inform the robotic device of the perimeters of the surface 302/building, and that data may also be given to the logic device controlling the cameras to derive X-Y coordinates of the dirty spot in relation to the perimeters, which may then be conveyed to the robotic device.”), an image of surroundings of the liquid region ([0048], “the image from the camera reveals a liquid dirty region, the first robotic device 308 may be selected.”).

c.	Regarding claim 16, Strazisar fails to specifically teach after the second robot finishes cleaning the liquid region, controlling the second robot to return to an original position thereof. 
However, Haegermarck teaches after the second robot finishes cleaning the liquid region, controlling the second robot to return to an original position thereof (para. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, as modified by Haegermarck, to return the robot to the original position after finishing cleaning the liquid region, as taught by Haegermarck. This modification allows the robot to recharge itself at a charging station to be ready for the next cleaning operation.

6.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar, as modified by Haegermarck as applied to claim 9 above, an further in view of Cho et al. (US 2021/0085146 A1).
a.	Regarding claim 12, the teachings of Strazisar and Haegermarck have been discussed above. Neither Strazisar nor Haegermarck specifically teaches determining, by the first robot, whether a liquid is present in the liquid region after the second robot finishes cleaning the liquid region.
However, in the same field of endeavor, Cho teaches determining, by the first robot, whether cleaning is not completed/dirt is present after the second robot finishes cleaning the cleaning region (Fig. 18 S193, [0164], “in the first mode cleaning step, the first robot cleaner 100a may perform an operation for sucking foreign substances, and the second robot cleaner performs an operation for wet mopping. Accordingly, the problems caused by the fact that the floor on which the sucking of the foreign substances has been completed can be cleaned with a wet mop again, and that the floor on which the wet cleaning has already been done by the second robot cleaner can be contaminated again by the first robot cleaner can be resolved.”; [0178], “it is determined whether cleaning of the first area by the first robot cleaner 100a has been completed S193.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, as modified by Haegermarck, to determine whether dirt is still present after the second robot finishes cleaning the dirty region, as taught by Cho. This modification allows the first robot to clean the area when it is determined that there is no liquid present in the cleaning area so that the cleaning area on which the wet cleaning has already been done by the second robot can be contaminated again by the first robot can be resolved. 

b.	Regarding claim 13, the teachings of Strazisar and Haegermarck have been discussed above. Neither Strazisar nor Haegermarck specifically teaches after detecting a liquid in the liquid region after the second robot finishes cleaning the liquid region, transmitting from the first robot to the second robot a signal for commanding cleaning of the liquid region.
However, Cho teaches after detecting dirt after the second robot finishes cleaning the cleaning region, commanding the second robot to clean of the cleaning region (Fig. 18 S194, [0178], “If cleaning of the first area by the first robot cleaner 100a in S193 has not been completed yet, the first robot cleaner 100a continues to perform cleaning of the first area S194.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, as modified by Haegermarck, to command the second robot to clean the cleaning region if the cleaning has not completed, as taught by Cho. This modification allows the first robot to clean the area when it is determined that there is no liquid present in the cleaning area so that the cleaning area on which the wet cleaning has already been done by the second robot can be contaminated again by the first robot can be resolved.

c.	Regarding claim 14, the teachings of Strazisar and Haegermarck have been discussed above. Neither Strazisar nor Haegermarck specifically teaches after detecting no liquid in the liquid region after the second robot finishes cleaning the liquid region, controlling the first robot to clean the cleaning area.
However, Cho teaches after detecting cleaning is completed/no dirt in the cleaning region after the second robot finishes cleaning the cleaning region, controlling the first robot to clean the cleaning area (Fig. 18 S195, [0178], “On the other hand, if cleaning of the first area by the first robot cleaner 100a in S193 has been completed, the second robot cleaner 100b starts to perform cleaning of the first area S195.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, as modified by Haegermarck, to control the first robot to clean the cleaning area if there is no liquid present, as taught by Cho. This modification allows the first robot to clean the area when it is determined that there is no liquid present in the cleaning area so that the cleaning area on which the wet cleaning has already been done by the second robot can be contaminated again by the first robot can be resolved.

d.	Regarding claim 15, the teachings of Strazisar and Haegermarck have been discussed above. Neither Strazisar nor Haegermarck specifically discloses after the second robot finishes cleaning the liquid region, controlling the second robot to clean while following the first robot. 
However, Cho teaches after the second robot finishes cleaning the liquid region, controlling the second robot to clean while following the first robot ([0140], “The master robot cleaner 100a may control in which area the slave robot cleaner 100b will perform cleaning operations. The master robot cleaner 100a may control when the slave robot cleaner 100b will perform cleaning operations. The master robot cleaner 100a may cause the slavery robot cleaner 100b to travel for cleaning operations in a manner following the master robot cleaner 100a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisa, as modified by Haegermarck, to configure the robot to follow the first robot after finishing cleaning the liquid region, as taught by Cho, in order to improve efficiency for collaborative cleaning operations. 

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Strazisar, in view of Lee et al. (US 2018/0317725 A1), and further in view of Tamamoto et al. (US 2009/0062974 A1), hereinafter Tamamoto.
a.	Regarding claim 20, Strazisar teaches:
A method of controlling a plurality of robots comprising a first robot 312 (Fig. 3) and a second robot 308 (Fig. 3) configured to perform a different cleaning operation from the first robot (Fig. 3, [0043], “the first robotic cleaning device 308 may be a robotic device for cleaning up liquids such as water or milk (e.g., from a hardwood floor), while the second robotic cleaning device 312 may be a robotic device for cleaning up loose or dry particles such as dirt or dust (e.g., from a carpeted floor).”), the method comprising: 
detecting … a liquid in a cleaning area ([0047], “Beginning at block 400, one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”; [0048], “the image from the camera reveals a liquid dirty region”);
… 
Strazisar does not specifically teach detecting a liquid by the first robot. 
However, in the same field of endeavor, Lee teaches detecting a dirty region by a first robot ([0243], “([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like”), and after detecting that the dirty region is present after the first robot finishes cleaning the cleaning area, transmitting a cleaning command to a second robot ([0258], “in a case in which cleaning that is not supported by the cleaning robot needs to be performed, another cleaning robot may perform the cleaning in place of the cleaning robot.”; [0264], “when it is determined that the amount of dust in a specific region is large on the basis of environment information received from another cleaning robot, the controller 55 may transmit a request that dry cleaning be performed one more time in the specific region to the other cleaning robot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar to detect a dirty region by a first robot and transmit a cleaning command to a second robot, as taught by Lee. This modification results in a system with an improved direct communication between two robots and thus reducing the cost of configuring communication through an external device or server. 
Neither Strazisar nor Lee teaches moving the first robot to a vicinity of the second robot; transmitting, by the first robot, a follow command to the second robot and moving the first robot to a liquid region; after receiving the follow command, controlling the second robot to follow the first robot to the liquid region; and controlling the second robot to clean a predetermined region near the first robot after the first robot arrives at the liquid region. 
	However, in the same field of endeavor, Tamamoto teaches moving the first robot to a vicinity of the second robot ([0060]-[0062], [0078], The autonomous mobile robot 1 and subordinate mobile robots 2 are controlled to recognize each other); 
transmitting, by the first robot, a follow command to the second robot and moving the first robot to a (work) region (Figs. 11 and 12 shows the subordinate mobile robots 2a and 2b are following main robot 1 to the work regions D1, D2 and D3, [0062], “Then on the basis of the recognition, the travel plans of the plural subordinate mobile robots 2 are made by the travel planning means 16 and the planned travel routes are transmitted to the subordinate mobile robots 2a and 2b respectively via the communication means 12, 21a, and 21b.”; [0063]);  
after receiving the follow command, controlling the second robot to follow the first robot to the (work) region (Fig. 12, [0062]-[0063], [0065]); and
controlling the second robot to (perform work) at a predetermined region near the first robot after the first robot arrives at the (work) region (Fig. 12, [0065], “A possible pattern of cooperative operations of plural robots in the actual operations is that: a main mobile robot in tandem takes plural subordinate robots with the main mobile robot to a workplace as shown in FIG. 5; and, after arriving at the workplace, the plural subordinate robots 1b to 1d are distributed at arbitrary places such as destinations D1 to D3 respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, as modified by Lee, to move the first robot towards the second robot, control the second robot to follow the first robot to a work region, and control the second robot to perform work in the region near the first robot after the first robot arrives at the work region, as taught by Tamamoto, wherein the work region is a liquid region that requires a cleaning operation as taught in Strazisar. Such modification allows a selection of a robot that is designed to perform a specific cleaning operation without user manipulation by facilitating direct communication between multiple robots.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Park et al. (US 2018/0279847 A1) teaches a method of controlling a robot system including a plurality of moving robots each assigned a cleaning area.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664